DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


3.	Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are: 
“an optical source configured to” and “free space optics configured to” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding Claim 18, recites “wherein the second target signal and the second local oscillator signal pass through a dichroic mirror that reflects a first wavelength of light associated with the optical beam to a fold mirror that reflects a second wavelength of the second optical beam into the second MM waveguide” is not clear. 
	Examiner acknowledges that instant drawing, Fig. 5A discloses that a dichroic mirror that reflects a first wavelength of light associated with the optical beam and pass through a second wavelength to a fold mirror that reflects a second wavelength of the second optical beam into the second MM waveguide. Further clarification is required.

For examination purposes the Examiner is considering a dichroic mirror that pass a first wavelength of light associated with the optical beam and a second wavelength to a fold mirror that reflects a second wavelength of the second optical beam into the second MM waveguide.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2, 4, 9, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Sensitivity Improvement of a 1-μm Ladar System Incorporating an Active Optical Fiber Preamplifier”, OPTICAL ENGINEERING / November 1993 / Vol. 32 No. 11 by Salisbury et al (hereinafter Salisbury).

Regarding Claim 1, Salisbury teaches a light detection and ranging (LIDAR) apparatus (Fig. 1-5, Title, Abstract, Sec. 1: Introduction, Sec 2: Ladar Overview), comprising: 
an optical source (Fig. 1@ Laser, Sec. 1: Introduction, Sec 2: Ladar Overview: laser source)  configured to emit an optical beam; 
free space optics (Fig. 1, Sec 2: Ladar Overview: optical components) configured to: 
receive a first portion of the optical beam as a target signal (Fig. 1 @ optical rotator, signal fiber coupler, Sec 2: Ladar Overview: the beam then travels to a target. The return from the target then passes through the optical rotator) and a second portion of the optical beam as a local oscillator signal (Fig. 1 @ LO fiber coupler, Sec 2: Ladar Overview: local oscillator), and 
combine the target signal and the local oscillator signal (Fig. 1, Sec 2: Ladar Overview: The return signal and the frequency shifted local oscillator are then coupled into a Canadian Instrumentation model 905P-TC-HR variable ratio, single-mode, polarization preserving evanescent wave coupler); and 
a multi-mode (MM) waveguide configured to receive the combined signal (Fig. 1 @ detector electronics, Sec 4.1: detector package, with a multimode fiber pigtail).  

Regarding Claim 2, Salisbury teaches further comprising: 
a polarization beam splitter configured to pass a first polarization state of light through the beam splitter in a first direction and reflect a second polarization state of light in a second direction different than the first direction (Fig. 1 @ polarization beamsplitter cubes, Sec 2: Ladar Overview: For linear polarization, the beamsplitter transmits the horizontally polarized (s-polarization) component of the beam and reflects the vertically polarized (p-polarization) component).
Regarding Claim 4, Salisbury teaches further comprising: 
a waveguide photodetector (Sec 4.1: photodetector) configured to receive the combined signal from the MM waveguide (Fig. 1 @ detector electronics, Sec 4.1: detector package, with a multimode fiber pigtail).
Regarding Claim 9, Salisbury teaches further comprising: 
a second optical source (Fig. 4 @ Laser diode and GRIN lens, Pump 805 nm, Sec. 3) to emit a second optical beam, wherein a first wavelength (Fig. 1 @ Nd: YAG Laser, 1064 nm, Sec. 2) of the optical beam is different than a second wavelength of the second optical beam (1064 nm  is different than 805 nm). 

Regarding Claim 12, Salisbury teaches further comprising: 
a second waveguide photodetector configured to receive a second combined signal associated with the second optical beam (Fig. 4: Fiber amplifier pump scheme. A dichroic mirror is used to couple the pump light and the return signal light into the doped fiber. The pump is a laser diode operating at 805 nm, with a graded refractive-index (GRIN) lens used to minimize the divergence. After the fiber amplifier a 4-nm bandpass filter is inserted to block excess pump light and minimize the spontaneous emission. After the bandpass filter, the output is connected to the evanescent wave coupler for heterodyne detection (see Fig. 1) and directly to the detector (i.e. the second detector) for direct detection (see Fig. 2), Sec 4.1).  
 Regarding Claim 13, Salisbury teaches a method (Sec. 1: Introduction) (Note: Apparatus claim can be used to implement method claim) comprising: 
generating, by an optical source of a light detection and ranging (LIDAR) system (See Claim 1 rejection), an optical beam towards a target (Fig. 1 @ target); 
receiving, by the LIDAR system, a target signal associated with a reflection of the optical beam by the target and a local oscillator signal associated a reflection of the optical beam by free space optics (See Claim 1 rejection); and  -23-A102326 1090US.1 (ID1016) 
combining the target signal and the local oscillator signal into a multi-mode (MM) waveguide (See Claim 1 rejection).  

Regarding Claim 14, Salisbury teaches further comprising: 
receiving, by a waveguide photodetector, the combined signal from the MM waveguide (See Claim 4 rejection).  

Regarding Claim 16, Salisbury teaches wherein generating the optical beam comprises:
transforming, by the free space optics, a polarization state of the optical (Fig. 1 @ half wave plate, Sec 2: Ladar Overview: the polarization can be altered by rotating the half-wave plate).  

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


11.	Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury as applied to Claim 2 above and in view of US Patent Pub. No. 2010/0277714 A1 by Pedersen et al (hereinafter Pedersen).

Regarding Claim 3, Salisbury teaches further comprising: 
the optical beam through the polarization beam splitter (See Claim 2 rejection) but does not explicitly teach second lensing optics configured to collimate the optical beam through the polarization beam splitter. 

However, Pedersen teaches second lensing optics (Fig. 3 @ 20, Par. [0071]) configured to collimate the optical beam through the polarization beam splitter (Fig. 3 @ 5, Par. [0071]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salisbury by Pedersen as taught above such that second lensing optics configured to collimate the optical beam through the polarization beam splitter is accomplished in order to focus the measurement beam (Pedersen, Par. [0071]).
	
Regarding Claim 6, Salisbury teaches wherein the free space optics comprise a polarization wave plate configured to transform a polarization state of the optical beam (Fig. 1 @ half wave plate, Sec 2: Ladar Overview: the polarization can be altered by rotating the half-wave plate) but does not explicitly teach and a lens configured to collimate the optical beam. 

However, Pedersen teaches a lens configured to collimate the optical beam (Fig. 3 @ 20, Par. [0071]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salisbury by Pedersen as taught above such that a lens configured to collimate the optical beam is accomplished in order to focus the measurement beam (Pedersen, Par. [0071]). 

Regarding Claim 7, Salisbury teaches wherein the polarization wave plate comprises one of a quarter-wave plate or a half-wave plate (Fig. 1 @ half wave plate, Sec 2: Ladar Overview: the polarization can be altered by rotating the half-wave plate).  


12.	Claims 5, 8, 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury.

Regarding Claim 5, Salisbury teaches wherein the optical source (See Claim 1 rejection), waveguide photodetector (See Claim 4 rejection) and MM waveguide (See Claim 1 rejection) but does not explicitly teach are positioned on a photonic chip.  

However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a photonic chip to position optical components in order to obtain a predictable result since it is well known in the art that positioning optical components on a photonic chip provides a compact potable design.

The examiner takes Official Notice that a photonic chip is well-known, or to be common knowledge in the art is capable of instant and unquestionable demonstration as being well-known. As noted by the court in In re Ahlert, 424 F.2d 1088, 1091, 165 USPQ 418,420 (CCPA 1970).

Regarding Claim 8, Salisbury teaches wherein the polarization wave plate (Se Claim 6 rejection) further comprises to return the second portion of the optical beam as the local oscillator signal (Se Claim 1 rejection) but does not explicitly teach a reflector or a coating.  

However, it is considered obvious to try all known solutions when there is a recognized need in the art (a reflector or a coating), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use “the polarization wave plate further comprises a reflector or a coating”.

Regarding Claim 10, Salisbury teaches further comprising: 
a demultiplexer comprising a dichroic mirror (Fig. 4 @ Dichroic mirror) configured to pass the first wavelength (Fig. 4 @ 1064 nm) of the optical beam and allow the second wavelength (Fig. 4 @ 805 nm) of the second optical beam to reflect the dichroic mirror (Fig. 4 @ Dichroic mirror) but does not explicitly teach reflect the first wavelength and pass through the second wavelength. 
	
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations such that reflect the first wavelength and pass through the second wavelength is accomplished in order to obtain a predictable result, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Also, it is considered obvious to try all known solutions when there is a recognized need in the art (reflect the first wavelength and pass through the second wavelength), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use a dichroic mirror that reflect the first wavelength and pass through the second wavelength.
 
Regarding Claim 11, Salisbury teaches further comprising: 
a demultiplexer comprising a dispersive element (Fig. 4 @ Dichroic mirror, i.e. the dispersive element) configured to direct the first wavelength (Fig. 4 @ 1064 nm) of the optical beam and the second wavelength (Fig. 4 @ 805 nm) of the second optical beam but does not explicitly teach  towards a first fold mirror and towards a second fold mirror.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (fold mirrors), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use a first fold mirror and a second fold mirror.
Regarding Claim 15, Salisbury teaches wherein the LIDAR system, the MM waveguide and the waveguide photodetector are on a photonic chip (See Claim 5 rejection).  

13.	Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Salisbury as applied to Claim 13 above and in view of US Patent Pub. No. 2019/0064358 A1 by Desai et al (hereinafter Desai).

Regarding Claim 17, Salisbury teaches MM waveguide (See Claim 13 rejection) but does not explicitly teach further comprising: 
generating, by a second optical source of the LIDAR system, a second optical beam in towards the target, wherein the second optical beam has a different wavelength than the optical beam; 
receiving, by the LIDAR system, a second target signal associated with the second optical beam reflected by the target and a second local oscillator signal associated with the optical beam reflected by the free space optics; and 
combining the second target signal and the second local oscillator signal into a second MM waveguide.  

However, Desai teaches generating, by a second optical source (Fig. 1 @ 14) of the LIDAR system (Par. [0004]), a second optical beam in towards the target (Par. [0008-0009, 0022-0025]), wherein the second optical beam has a different wavelength than the optical beam (Par. [0008]); 
receiving, by the LIDAR system, a second target signal associated with the second optical beam reflected by the target and a second local oscillator signal associated with the optical beam reflected by the free space optics (Par. [0008-0009, 0022-0025]); and 
combining the second target signal and the second local oscillator signal into a second waveguide (Par. [0008-0009, 0022-0025]).  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salisbury by Desai as taught above such that generating, by a second optical source of the LIDAR system, a second optical beam in towards the target, wherein the second optical beam has a different wavelength than the optical beam; 
receiving, by the LIDAR system, a second target signal associated with the second optical beam reflected by the target and a second local oscillator signal associated with the optical beam reflected by the free space optics; and 
combining the second target signal and the second local oscillator signal into a second MM waveguide is accomplished in order to accurately determine distance (Desai, Abstract).

Regarding Claim 18, Salisbury teaches a dichroic mirror (Fig. 4 @ Dichroic mirror) that pass a first wavelength (Fig. 4 @ 1064 nm) of light associated with the optical beam and reflects a second wavelength (Fig. 4 @ 805 nm) of the second optical beam into the MM waveguide (See Claim 13 rejection) but does not explicitly teach wherein the second target signal and the second local oscillator signal pass through a dichroic mirror and a fold mirror and the second MM waveguide.
However, Desai teaches wherein the second target signal and the second local oscillator signal (See Claim 17 rejection).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salisbury by Desai as taught above such that wherein the second target signal and the second local oscillator signal pass through a dichroic mirror that pass a first wavelength of light associated with the optical beam and reflects a second wavelength of the second optical beam into the second MM waveguide is accomplished in order to obtain  a predictable result.

Still lacking limitation such as: a fold mirror.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (fold mirror), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use a fold mirror.

Regarding Claim 19, Salisbury teaches MM waveguide (See Claim 13 rejection) and a dispersive element (Fig. 4 @ Dichroic mirror, i.e. the dispersive element) but does not explicitly teach wherein the second target signal and the second local oscillator signal pass through a dispersive element configured to direct the second target -24-A102326 1090US.1 (ID1016) signal and the second local oscillator signal to a fold mirror that reflects the second target signal and the second local oscillator into the second MM waveguide.  
However, Desai teaches wherein the second target signal and the second local oscillator signal (See Claim 17 rejection).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Salisbury by Desai as taught above such that wherein the second target signal and the second local oscillator signal pass through a dispersive element configured to direct the second target -24-A102326 1090US.1 (ID1016) signal and the second local oscillator signal and reflects the second target signal and the second local oscillator into the second MM waveguide is accomplished in order to obtain  a predictable result.

Still lacking limitation such as: a fold mirror.

However, it is considered obvious to try all known solutions when there is a recognized need in the art (fold mirror), there had been a finite number of identified, predictable solutions to the recognized need, and when one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. See MPEP § 2143, E. Furthermore, such an arrangement would imply to one of ordinary skill in the art at the time of the invention to use a fold mirror.

Regarding Claim 20, Salisbury as modified by Desai teaches further comprising: 
receiving, by a second waveguide photodetector (Salisbury, Fig. 4: Fiber amplifier pump scheme. A dichroic mirror is used to couple the pump light and the return signal light into the doped fiber. The pump is a laser diode operating at 805 nm, with a graded refractive-index (GRIN) lens used to minimize the divergence. After the fiber amplifier a 4-nm bandpass filter is inserted to block excess pump light and minimize the spontaneous emission. After the bandpass filter, the output is connected to the evanescent wave coupler for heterodyne detection (see Fig. 1) and directly to the detector (i.e. the second detector) for direct detection (see Fig. 2), Sec 4.1), the second combined signal from the second MM waveguide (See Claim 17 rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950. The examiner can normally be reached M-F: 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMIL AHMED/Primary Examiner, Art Unit 2886